MEMORANDUM **
California state prisoner Bradley Scott Proulx appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction under 28 U.S.C. § 2253. We review de novo the denial of a habeas corpus petition, see Fairbank v. Ayers, 650 F.3d 1243, 1250 (9th Cir.2011), and we affirm.
Proulx argues that the state trial court violated his right to self-representation under Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975). In light of Proulx’s repeated requests for substitute counsel, the state court’s coriclusion that Proulx’s request to represent himself was equivocal was not contrary to, or an unreasonable application of, Faretta, nor was it based on an unreasonable determination of the facts in light of the evidence presented in state court. See 28 U.S.C. § 2254(d).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.